Citation Nr: 1326479	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, end stage, medial compartment, including as secondary to service-connected left knee degenerative arthritis, status post total knee replacement.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from September 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal (VA Form 9), the Veteran requested to testify before a Veterans Law Judge during a hearing conducted at the RO ("Board hearing").  Consistent with his request, in an October 2012 letter, the RO advised the Veteran that he was scheduled for a Board hearing on October 30, 2012.  He failed to appear for that hearing.

However, in a signed statement dated on October 29, 2012, and received by the RO on October 31, 2012, the Veteran requested to reschedule his Board hearing.  He explained that, due to weather associated with Hurricane Sandy, he was unable to reach the RO.  

The Veteran's October 29, 2012 statement is construed as a motion to reschedule the October 2012 hearing.  In light of the above, such motion is granted


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Huntington, West Virginia, and advise the Veteran and his attorney of the hearing date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


